         Case 1:18-cr-00682-SHS Document 40 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                                                   18-Cr-682 (SHS)
             v.
COREY SUMLIN,                                      MEMORANDUM ORDER
                           Defendant.

SIDNEY H. STEIN, U.S. District Judge.
    The Court has received defendant Corey Sumlin’s pro se letter requesting that he be
placed in home confinement in light of the COVID-19 pandemic. (ECF No. 39.)
    “A court may not modify a term of imprisonment once it has been imposed except
pursuant to statute.” ​United States v. Gotti​, No. 02 CR 743-07 (CM), 2020 WL 497987, at
*1 (S.D.N.Y. Jan. 15, 2020). Here, the legal basis for Sumlin’s request is unclear. The
recently enacted Coronavirus Aid, Relief, and Economic Security Act (CARES) Act, Pub.
L. No. 116-136, 134 Stat. 281 (2020), does not authorize the Court to place a defendant in
home confinement; only the Bureau of Prisons (BOP) has such authority. ​See ​id.
§ 12003(b); ​see also 18 U.S.C. § 3624(c)(2). ​Rather, t​he Court will construe Sumlin’s
request as one made under 18 U.S.C. § 3582(c)(1)(A), sometimes referred to as the
“compassionate release” statute.
    That statute, however, allows for a sentence reduction only “upon motion of the
Director of the Bureau of Prisons, or upon motion of the defendant after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A).
Here, there is no indication that Sumlin has requested that the BOP bring such a motion
on his behalf. At this time, then, the Court lacks authority to consider Sumlin’s request.
His request to be released on home confinement is therefore denied without prejudice.
Dated: New York, New York
       April 20, 2020
